Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial data for Triumph Bancorp, Inc. (“Triumph” or the “Company”) and ColoEast Bankshares, Inc. (“ColoEast”), have been prepared to reflect the acquisition of ColoEast by the Company, which was completed on August 1, 2016. The unaudited pro forma combined balance sheet as of June 30, 2016 gives effect to the acquisition as if it occurred on that date. The unaudited pro forma combined statements of income for the six months ended June 30, 2016 and the year ended December31, 2015 give effect to the acquisition as if it occurred on January1, 2015. Additionally, the unaudited pro forma combined balance sheet as of June 30, 2016 has been adjusted to reflect the Company’s subsequent redemption of preferred stock assumed from ColoEast as if the redemption had occurred on that date. The Company completed the redemption of the assumed preferred stock on August 31, 2016.
